UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

enone - --- ---X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21 -MAG-3334 )( }
Shawn Hobbs
Defendant(s).
---- - - X
Defendant Shawn Hobbs hereby voluntarily consents to

 

participate in the following proceeding via X__ videoconferencing or X__ teleconferencing:

X

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

(Q Villbene’

Defendant's Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Shawn Hobbs Bernarda Villalona

Print Defendant's Name Print Counsel’s Name

 

 

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

5/3/2021 het tH A

Date U.S. District Judge/U.S. Magistrate Judge

 
